Name: Council Decision 2005/426/CFSP of 6 June 2005 concerning the implementation of Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: international affairs;  United Nations;  criminal law;  social affairs;  civil law
 Date Published: 2005-06-08; 2006-06-16

 8.6.2005 EN Official Journal of the European Union L 144/52 COUNCIL DECISION 2005/426/CFSP of 6 June 2005 concerning the implementation of Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/694/CFSP (1) and in particular Article 2 thereof, in conjunction with the second indent of Article 23(2) of the Treaty on European Union, Whereas: (1) Under the terms of Common Position 2004/694/CFSP the Council adopted measures in order to freeze all funds and economic resources belonging to natural persons indicted by the International Criminal Tribunal for the former Yugoslavia (ICTY). (2) On 18 April 2005 the Council adopted Decision 2005/316/CFSP containing the latest amendments to the list in the Annex to Common Position 2004/694/CFSP. (3) Following the transfer of Mr Vujadin POPOVIC and Mr Nebojsa PAVKOVIC to ICTY detention units, their names should be removed from the list. (4) On 22 April 2005 the ICTY adopted an Order granting leave to withdraw without prejudice the indictment against Goran BOROVNICA, presumed dead. His name too should be removed from the list. (5) It is necessary to adapt the list contained in the Annex to Common Position 2004/694/CFSP accordingly, HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to Common Position 2004/694/CFSP shall be replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 6 June 2005. For the Council The President J. KRECKÃ  (1) OJ L 315, 14.10.2004, p. 52. Common Position as last amended by Decision 2005/316/CFSP (OJ L 100, 20.4.2005, p. 54). ANNEX ANNEX List of persons referred to in Article 1 Name: DJORDJEVIC Vlastimir Date of birth: 1948 Place of birth: Vladicin Han, Serbia and Montenegro Nationality: Serbia and Montenegro Name: GOTOVINA Ante Date of birth: 12.10.1955 Place of birth: Island of Pasman, Municipality of Zadar, Republic of Croatia Nationality: Croatian  French Name: HADZIC Goran Date of birth: 7.9.1958 Place of birth: Vinkovci, Republic of Croatia Nationality: Serbia and Montenegro Name: KARADZIC Radovan Date of birth: 19.6.1945 Place of birth: Petnjica, Savnik, Montenegro, Serbia and Montenegro Nationality: Bosnia and Herzegovina Name: LUKIC Milan Date of birth: 6.9.1967 Place of birth: Visegrad, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Possibly Serbia and Montenegro Name: LUKIC Sredoje Date of birth: 5.4.1961 Place of birth: Visegrad, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Possibly Serbia and Montenegro Name: MLADIC Ratko Date of birth: 12.3.1942 Place of birth: Bozanovici, Municipality of Kalinovik, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Possibly Serbia and Montenegro Name: TOLIMIR Zdravko Date of birth: 27.11.1948 Place of birth: Nationality: Bosnia and Herzegovina Name: ZELENOVIC Dragan Date of birth: 12.2.1961 Place of birth: Foca, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina Name: ZUPLJANIN Stojan Date of birth: 22.9.1951 Place of birth: Kotor Varos, Bosnia and Herzegovina Nationality: Bosnia and Herzegovina